 Case 2:18-cv-08420-RGK-PJW Document 126 Filed 08/06/20 Page 1 of 6 Page ID #:907




 1   Paul J. Cambria, Jr. (CA 177957)
 1
     pcambria@lglaw.com
 2
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 3   Buffalo, New York 14202
 4   Telephone: (716) 849-1333
 4
 5
     Facsimile: (716) 855-1580
 5
 6   Attorneys for Claimant
 6
 7
 7
 8                               UNITED STATES DISTRICT COURT
 8
 9          FOR THE CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
 9
10
10
11
11   United States of America,                     Case No. 2:18-cv-08420-RGK (PJW)
12
12
                           Plaintiff,              MICHAEL LACEY’S VERIFIED
13
13   vs.                                           CLAIM AND STATEMENT OF
14                                                 INTEREST
14   $1,546,076.35 In Bank Funds Seized
15   From Republic Bank of Arizona Account
15
16   ‘1889, et al.,
16                    Defendants.
17
17
18                           MICHAEL LACEY’S VERIFIED
18                      CLAIMS AND STATEMENT OF INTEREST
19
19            These Verified Claims and Statements of Interest are being filed at this time in
20
20   accordance with the government’s July 2, 2020, letter of direct notice of the filing of its
21
21   First Amended Consolidated Master Complaint for Forfeiture.
22
22            Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5) of the Federal
23
23   Rules of Civil Procedure, and the government’s July 2, 2020, letter of direct notice,
24
24   Claimant Michael Lacey (“Claimant”) hereby submits these Verified Claims and
25
25   Statements of Interest asserting an interest in the following:
26
26         · $3,713,121.03 transferred by Davis Wright Tremaine LLP from Bank of America
27
27            account ‘3414 into the government holding account (the “Asset”); and
28
28
 Case 2:18-cv-08420-RGK-PJW Document 126 Filed 08/06/20 Page 2 of 6 Page ID #:908




 1      · Approximately 6 Bitcoins surrendered on or about April 6, 2018, from a
 2         Backpage controlled wallet; approximately 404.99984122 Bitcoins surrendered
 3         on or about April 6, 2018, from a Backpage controlled wallet; approximately
 4         199.99995716 Bitcoins surrendered on or about April 6, 2018, from a Backpage
 5         controlled wallet; approximately 173.97319 Bitcoins surrendered on or about
 6         April 26, 2018, from a Backpage controlled wallet; approximately 411.00019
 7         Bitcoins seized on or about April 13, 2018, from a Backpage controlled wallet;
 8         approximately 2.00069333 Bitcoins surrendered on or about May 7, 2018, from
 9         a Backpage controlled wallet; approximately 136.6544695 Bitcoins surrendered
10         on or about June 15, 2018, from a Backpage controlled wallet; approximately
11         2,673.59306905 Bitcoin Cash surrendered on or about April 26, 2018, from a
12         Backpage controlled wallet; approximately 55.50826185 Bitcoin Cash
13         surrendered on or about May 3, 2018, from a Backpage controlled wallet;
14         approximately 73.62522241 Bitcoin Cash surrendered on or about June 15, 2018,
15         from a Backpage controlled wallet; approximately 16,310.79413202 Litecoins
16         surrendered on or about April 26, 2018, from a Backpage controlled wallet;
17         approximately 783.9735116 Litecoins surrendered on or about June 15, 2018,
18         from a Backpage controlled wallet; approximately 509.81904619 Bitcoin Gold
19         surrendered on or about June 21, 2018, from a Backpage controlled wallet (the
20         “Virtual Currencies”).
21         On June 1, 2020, the government filed its First Amended Consolidated Master
22   Verified Complaint for Forfeiture (the “Complaint”) in the United States District Court
23   for the Central District of California, Western Division, Case 2:18-cv-8420 (Doc. 108).
24   The government filed a Notice of Errata re: First Amended Consolidated Master
25   Verified Complaint for Forfeiture on June 11, 2020. (Doc. 109). By a letter dated July
26   2, 2020, the United States of America informed Claimant that he had until August 6,
27   2020, to file a Claim identifying any right or interest he has in the defendant assets
28
                                           2
                                   MICHAEL LACEY’S
                     VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 126 Filed 08/06/20 Page 3 of 6 Page ID #:909




 1   identified in the Complaint. Claimant does not believe that the Asset is a defendant
 2   asset in the Complaint, but, because the Complaint includes certain allegations
 3   pertaining to the Asset, Claimant files a claim to the Asset out of an abundance of
 4   caution.
 5         Claimant hereby asserts his ownership interest in the entirety of the Asset.
 6   Claimant hereby asserts a security interest in the Virtual Currencies. Claimant is a
 7   stockholder in Medalist Holdings, Inc., a Delaware corporation (“Medalist”), whose
 8   wholly-owned subsidiaries include Leeward Holdings, LLC, Camarillo Holdings, LLC,
 9   Vermillion Holdings, LLC, Cereus Properties, LLC, and Shearwater Investments, LLC.
10         On information and belief, Shearwater holds promissory notes initially made on
11   or about April 22, 2015, by Atlantische Bedrijven C.V. (“ABC”) and UGC Tech Group
12   C.V. (“UGC”) in connection with the purchase of Backpage.com. The notes have been
13   subsequently amended. On information and belief, the notes are secured by liens
14   arising under security agreements, executed on or about April 22, 2015, encumbering,
15   among other things, the assets of ABC and UGC (“Borrowers”) and the assets of Ad
16   Tech Holdings GP BV, Ad Tech Cooperatief UA, Ad Tech BV, Classified Solutions
17   Ltd., Classified Strategies Cooperatief UA, Payment Solutions, BV, Dartmoor
18   Holdings, LLC, Website Technologies, LLC, Posting Solutions LLC, Postfaster, LLC,
19   IC Holdings, LLC, and Backpage.com, LLC (collectively, “Pledgors”).
20         On information and belief, the security agreements state that they encumber the
21   following assets of Borrowers and Pledgors (the “Collateral”): “all personal and
22   property of every kind and nature including without limitation all goods (including
23   inventory, equipment and any accessions thereto), fixtures, instruments (including
24   promissory notes), documents, accounts (including health-care-insurance receivables),
25   chattel paper (whether tangible or electronic), deposit accounts, letter-of-credit rights
26   (whether or not the letter of credit is evidenced by a writing), commercial tort claims,
27   securities and all other investment property, supporting obligations, any other contract
28
                                           3
                                   MICHAEL LACEY’S
                     VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 126 Filed 08/06/20 Page 4 of 6 Page ID #:910




 1   rights or rights to the payment of money, insurance claims and proceeds, all general
 2   intangibles (including all payment intangibles), the IP Collateral, and all products and
 3   proceeds of all of the foregoing property.”
 4           On information and belief, financing statements were filed in April 2015 with
 5   the Delaware Secretary of State, the Recorder of Deeds in the District of Columbia,
 6   and the Texas Secretary of State to perfect security interests in the Collateral and were
 7   continued in April 2020.        On information and belief, the security agreements
 8   encumbering the Collateral also secure the obligations of ABC and UGC under
 9   purchase agreements and loan agreements executed on or about April 22, 2015, and the
10   obligations of Pledgors and Carl A. Ferrer, Amstel River Holdings, LLC, Kickapoo
11   River Investments LLC, Lupine Holdings LLC, CF Holdings GP LLC, and CF
12   Acquisitions LLC (“Guarantors”) under guarantees executed on or about April 22,
13   2015.
14           On information and belief, Claimant has the right to advancement and
15   indemnification from ABC and UGC under the purchase agreements and loan
16   agreements, which advancement and indemnification obligations are guaranteed by
17   Pledgors and Guarantors and also secured by the security interests in the Collateral.
18           On information and belief, the Asset was deposited in the client trust account of
19   Davis Wright Tremaine, LLP, for the benefit of Claimant and others to pay legal fees
20   and costs (and for the benefit of, and to pay the legal fees and costs of, others who were
21   jointly represented by Davis Wright Tremaine, LLP). The funds were deposited by or
22   on behalf of ABC and UGC, under the terms of the sales or loan agreements related to
23   the sale of Backpage.com, which obligated Borrowers, Pledgors, and Guarantors to
24   provide advancement to Claimant and others. Claimant’s interests in the Asset, which
25   was deposited for his benefit and was held by Claimant’s counsel to assure and secure
26   the payment of legal fees and costs, are legally recognizable interests in the Asset, giving
27

28
                                            4
                                    MICHAEL LACEY’S
                      VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 126 Filed 08/06/20 Page 5 of 6 Page ID #:911




 1   Claimant a superior right, title, and interest in the Asset over any and all interests
 2   asserted by the government in the Asset.
 3          Alternatively, on information and belief, the Asset is part of the Collateral, in
 4   which Shearwater has a first-priority security interest dating to April 2015 securing the
 5   obligations under the promissory notes, security agreements, and purchase agreements
 6   and loan agreements, including the advancement and indemnification obligations. On
 7   information and belief, the Virtual Currencies also are art of the Collateral, in which
 8   Shearwater has a first-priority security interest dating to April 2015 securing the
 9   obligations under the promissory notes, security agreements, and purchase agreements
10   and loan agreements, including the advancement and indemnification obligations. The
11   security interests in the Collateral securing the obligations to Claimant are legally
12   recognizable interests in the Asset and the Virtual Currencies, giving Claimant a
13   superior right, title, and interest in the Asset and the Virtual Currencies over any and all
14   interests asserted by the government in the Asset or the Virtual Currencies.
15          Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
16   Claimant expressly limits his appearance to asserting and defending his claims to the
17   Asset and the Virtual Currencies. Claimant reserves all rights to challenge the in rem
18   jurisdiction of this Court and the propriety of venue in this action.
19   Dated: August 6, 2020                     Respectfully submitted,
20

21
                                               s/Paul J. Cambria, Jr.
                                               Paul J. Cambria, Jr.
22                                             Lipsitz, Green, Scime, Cambria, LLP
                                               Attorneys for Michael Lacey
23

24

25

26

27

28
                                            5
                                    MICHAEL LACEY’S
                      VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 126 Filed 08/06/20 Page 6 of 6 Page ID #:912




 1                             CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on August 6, 2020, I filed the foregoing with the United
 2
 3   States District Court for the Central District of California using the CM/ECF system.
 3
 4         I hereby certify that on August 6, 2020, a copy of the foregoing was also delivered
 4
 5   to the following via CM/ECF:
 5
 6
 6
           JOHN J. KUCERA
 7
 7         DANIEL BOYLE
 8         U.S. Attorney’s Office
 8
           Asset Forfeiture Section
 9
 9         312 North Spring Street
10         Lost Angeles, California 90012
10
11
11
12
12
13
13
14                                    s/Kristina Drewery
14
                                      Kristina Drewery
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
